Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2570, 2570a, Fig. 29B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Based on the most recent set of claims filed 12/16/20 and the interview held 08/26/22, Claims 1-26 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Marshall Ticer on 08/26/22.
Based on the most recent set of claims filed 12/16/20 and the interview held 08/26/22, the application has been amended as follows: 

Claim 2 has been amended as follows:
2. The spinal implant of claim 1, wherein the moving mechanism is further configured to: increase a first distance between the first endplate and the moving mechanism and increase a second distance between the second endplate and the moving mechanism an equal amount upon simultaneous rotation of the first and second set screws in the first rotation direction; decrease the first distance between the first endplate and the moving mechanism and decrease the second distance between the second endplate and the moving mechanism an equal amount upon simultaneous rotation of the first and second set screws in the second rotation direction; increase the angle of inclination between the first and second endplates upon rotating at least one of the first set screw or second set screw along the rotation axis in the first direction; and decrease the angle of inclination of the first and second endplates upon rotating at least one of the first set screw or second set screw along the rotation axis in the [[first]] second direction.

In Claim 3, the comma at the end of the claim has been replaced with a period.
Claim 6 has been amended as follows:
6. The spinal implant of claim 4, wherein the first wedge includes a first curved upper contact surface and a first curved lower contact surface, the second wedge includes a second curved upper contact surface and a second curved lower contact surface, the third wedge includes a third curved upper contact surface and a third curved lower contact surface, the fourth wedge includes a fourth curved upper contact surface and a fourth curved lower contact surface, wherein the first and second curved upper contact surfaces contact the first proximal ramps and the first and second curved lower contact surfaces contact the second proximal ramps, wherein the third and fourth curved upper contact surfaces contact the first distal ramps and the third and fourth curved lower contact surfaces contact the second distal ramps, and wherein the first, second, third, and [[through]] fourth curved upper surfaces and the first, second, third, and [[through]] fourth curved lower surfaces are configured to facilitate adjustment of the angle of inclination between the first and second endplates upon rotating the first set screw along the rotation axis by enabling the respective curved surfaces to pivot on a corresponding ramp of the first and second proximal ramps and first and second distal ramps.

Claim 16 has been amended as follows:
16. The spinal implant of claim 15, wherein the moving mechanism is configured to: adjust the spacing between the first and second endplates at the proximal end from [[about]] 10 mm to [[about]] 22 mm and adjust the spacing between the first and second endplates at the distal end from [[about]] 7 mm to [[about]] 12 mm; and adjust the angle of inclination between the first and second endplates within an angular range from [[about]] 7 degrees to [[about]] 25 degrees.

Claim 17 has been amended as follows:
17. The spinal implant of claim 1, wherein the moving mechanism is configured to: adjust the spacing between the first and second endplates at the proximal end from [[about]] 9 mm to [[about]] 16 mm and adjust the spacing between the first and second endplates at the distal end from [[about]] 9 mm to [[about]] 16 mm; and adjust the angle of inclination between the first and second endplates within an angular range from [[about]] 6 degrees to [[about]] 11 degrees.

Claim 19 has been amended as follows:
19. An interbody device deployable between a contracted position and an expanded position, the interbody device comprising: a spinal implant, the spinal implant having a longitudinal axis and a transverse axis perpendicular to the longitudinal axis, a proximal end and a distal end disposed on opposite ends of the spinal implant spinal implant extending along an inside surface of the first endplate in a direction parallel to a contact surface of a corresponding inclined ramp of the first plurality of inclined ramps; a second endplate, the second endplate including a second plurality of guide walls and a second plurality of inclined ramps, each guide wall of the second plurality of guide walls [[extends]] extending along an inside surface of the second endplate in a direction parallel to a contact surface of a corresponding inclined ramp of the second plurality of inclined ramps; a moving mechanism operably coupled to the first endplate and the second endplate and positioned therebetween, the moving mechanism including: a first trolley and a second trolley disposed opposite the first trolley, the first and second trolleys having a plurality of projections and a plurality of wedges, each projection being configured to move along a corresponding guide wall of the first and second plurality of guide walls and each wedge being configured to contact and move along a corresponding ramp of the first and second plurality of ramps; a first set screw and a second set screw opposite the first set screw, the first set screw being operably coupled to the first trolley and the second set screw being operably coupled to the second trolley, the first set screw and second set screw being configured to rotate in a first direction and a second direction about a rotation axis, the rotation axis projecting in a longitudinal direction of the moving mechanism in a parallel direction of the transverse axis of the spinal implant; and an adjustment aperture exposing internal circumferential surfaces of the first and second set screws, respectively, wherein the first set screw is configured to move the first trolley in the longitudinal direction of the moving mechanism by rotation of the first set screw along the rotation axis and the second set screw is configured to move the second trolley in the longitudinal direction of the moving mechanism by rotation of the second set screw along the rotation axis, wherein the moving mechanism is configured to operably adjust a spacing between the first and second endplates upon simultaneous rotation of the first and second set screws along the rotation axis, and wherein the moving mechanism is configured to operably adjust an angle of inclination between the first and second endplates upon rotating the first set screw or second set screw along the rotation axis.
Claim 20 has been amended as follows:
20. A spinal implant system adjustable in situ between vertebral bodies of a patient and deployable between a contracted position and an expanded position, the system comprising: a spinal implant having a longitudinal axis and a transverse axis perpendicular to the longitudinal axis, a proximal end and a distal end disposed on opposite ends of the transverse axis, and first and second lateral surfaces disposed on opposite ends of the longitudinal axis, the spinal implant comprising: a first endplate, the first endplate including a first plurality of guide walls and a first plurality of inclined ramps, each guide wall of the first plurality of guide walls extends along an inside surface of the first endplate in a direction parallel to a contact surface of a corresponding inclined ramp of the first plurality of inclined ramps; a second endplate, the second endplate including a second plurality of guide walls and a second plurality of inclined ramps, each guide wall of the second plurality of guide walls extends along an inside surface of the second endplate in a direction parallel to a contact surface of a corresponding inclined ramp of the second plurality of inclined ramps; a moving mechanism operably coupled to the first endplate and the second endplate and positioned therebetween, the moving mechanism including: a first trolley and a second trolley disposed opposite the first trolley, the first and second trolleys having a plurality of projections and a plurality of wedges, each projection being configured to move along a corresponding guide wall of the first and second plurality of guide walls and each wedge being configured to contact and move along a corresponding ramp of the first and second plurality of ramps; a first set screw and a second set screw opposite the first set screw, the first set screw being operably coupled to the first trolley and the second set screw being operably coupled to the second trolley, the first set screw and second set screw being configured to rotate in a first direction and a second direction about a rotation axis, the rotation axis projecting in a longitudinal direction of the moving mechanism in a parallel direction of the transverse axis of the spinal implant; and an adjustment aperture exposing internal circumferential surfaces of the first and second set screws; a first surgical tool having a circumferential surface that corresponds to the internal circumferential surfaces of the first and second set screws, the first surgical tool being configured to selectively rotate the first set screw when inserted therein and rotate the first and second set screws when inserted therein, wherein the first set screw is configured to move the first trolley in the longitudinal direction of the moving mechanism by rotation of the first set screw along the rotation axis and the second set screw is configured to move the second trolley in the longitudinal direction of the moving mechanism by rotation of the second set screw along the rotation axis, wherein the moving mechanism is configured to operably adjust a spacing between the first and second endplates upon simultaneous rotation of the first and second set screws along the rotation axis, and wherein the moving mechanism is configured to operably adjust an angle of inclination between the first and second endplates upon rotating the first set screw or second set screw along the rotation axis.

Claim 21 has been amended as follows:
21. An expandable spinal implant deployable between a contracted position and an expanded position, comprising: a first endplate, the first endplate including: a first outside surface and a first inside surface opposite the first outside surface, the first inside surface including a first plurality of guide walls, first proximal ramps and first distal ramps disposed opposite the first proximal ramps; a second endplate, the second endplate including: a second outside surface and a second inside surface opposite the second outside surface, the second inside surface including a second plurality of guide walls, second proximal ramps and second distal ramps disposed opposite the second proximal ramps; a screw guide endplate operably coupled to the first endplate and second endplate, the screw guide endplate including at least one aperture configured to selectively receive at least one corresponding anchoring screw therein; a moving mechanism operably coupled to the first endplate, the second endplate, and the screw guide endplate, the moving mechanism being positioned between the first endplate and second endplate, the moving mechanism including: a buttress block and a first trolley and a second trolley disposed on opposite sides of the buttress block, a screw guide wall housing a rotatable first set screw and a rotatable second set screw axially aligned with the first set screw, the first set screw being operably coupled to the first trolley and the second set screw being operably coupled to the second trolley, wherein the first trolley and second trolley are configured to selectively act against the first and second plurality of guide walls, first and second proximal ramps, and first and second distal ramps upon rotation of at least one of the first set screw and second set screw, wherein the moving mechanism is configured to operably adjust a spacing between the first and second endplates upon simultaneous rotation of the first and second set screws along [[the]] a rotation axis thereof, and wherein the moving mechanism is configured to operably adjust an angle of inclination between the first and second endplates upon rotating the first set screw or second set screw along the rotation axis.

In Claim 25, a space has been added immediately following the comma in Line 1. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an expandable spinal implant deployable between a contracted position and an expanded position, comprising: a first endplate, the first endplate including: a first outside surface and a first inside surface opposite the first outside surface, the first inside surface including a first plurality of guide walls, a first proximal end and a first distal end opposite the first proximal end, first proximal ramps and first distal ramps disposed opposite the first proximal ramps, and a first lateral surface and a second lateral surface opposite the first lateral surface, the first and second lateral surfaces extending between the first proximal end and the first distal end; a second endplate, the second endplate including: a second outside surface and a second inside surface opposite the second outside surface, the second inside surface including a second plurality of guide walls, a second proximal end and a second distal end opposite the second proximal end, second proximal ramps and second distal ramps disposed opposite the second proximal ramps, and a third lateral surface and a fourth lateral surface opposite the third lateral surface, the third and fourth lateral surfaces extending between the second proximal end and the second distal end; a moving mechanism operably coupled to the first endplate and the second endplate and positioned therebetween, the moving mechanism including: a buttress block and a first trolley and a second trolley disposed on opposite sides of the buttress block, a screw guide wall housing a rotatable first set screw and a rotatable second set screw opposite the first set screw, the first set screw being operably coupled to the first trolley and the second set screw being operably coupled to the second trolley, the first set screw and second set screw being configured to rotate in a first rotation direction and a second rotation direction about a rotation axis, the rotation axis projecting in a longitudinal direction of the moving mechanism, wherein the first trolley is operably coupled to the first set screw and movable toward and away the buttress block in the longitudinal direction of the moving mechanism by rotation of the first set screw along the rotation axis, the second trolley is operably coupled to the second set screw and movable toward and away the buttress block in the longitudinal direction of the moving mechanism by rotation of the second set screw along the rotation axis, wherein the first trolley includes a first side surface and a second side surface opposite the first side surface and has a first plurality of projections projecting from the first and second side surfaces, the second trolley includes a third side surface and a fourth side surface opposite the third side surface and has a second plurality of projections projecting from the third and fourth side surfaces, wherein the first and second plurality of projections correspond to a cross sectional shape of the first and second plurality of guide walls and are operably coupled thereto, respectively, such that the first and second plurality of projections move along the first and second plurality of guide walls, respectively, wherein the moving mechanism is configured to operably adjust a spacing between the first and second endplates upon simultaneous rotation of the first and second set screws along the rotation axis, and wherein the moving mechanism is configured to operably adjust an angle of inclination between the first and second endplates upon rotating the first set screw or second set screw along the rotation axis., and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Daffinson et al. (US Patent No. 10,166,117).
Daffinson et al. discloses an intervertebral implant device with lordotic expansion, comprising first and second endplates each having first proximal ramps and first distal ramps, a body portion, and a moving mechanism operably coupled to the first and second endplates comprising a first trolley and a second trolley and first and second set screws respectively operably coupled with the first and second trolleys, wherein the first and second trolleys are moveable in a longitudinal direction of the implant device with respect to the first and second set screws, and wherein movement of the first and second trolleys between first and second directions causes the implant device to angularly expand between a collapsed configuration and an expanded lordotic configuration, but Daffinson et al. fails to disclose a buttress block that the first and second trolleys are disposed on opposite sides thereof, and wherein the moving mechanism is configured to operably adjust both a spacing between the first and second endplates and an angle of inclination between the first and second endplates by rotating the first set screw or the second set screw. Furthermore, modifying Daffinson et al. to have the claimed features would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775